MATTHIAS, J.
1. The provision of Section 11577, General Code, that the same court shall not grant more than one judgment of reversal on the weight of the evidence has reference to subdivision 6 of Section 11576, General Code, wherein it is provided that a new_ trial may be granted on the ground that the verdict is not sustained by sufficient evidence, and not to subdivision 4 of that section wherein it is provided that a new trial may be granted on the ground of excessive damages given under the influence of passion and prejudice.
2. The court of appeals is not precluded by the ■provisions of Section 11577, General Code, from reversing a judgment upon finding that the verdict upon which it is based is excessive, appearing to have been given under the influence of passion and prejudice, although a former judgment in the same case had previously been reversed upon the ground that the verdict was against the weight of the evidence.
Judgment affirmed.
Marshall, C. J., Hough, Robinson and Jones, JJ., concur. Wanamaker, J., dissents.